DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cherala (US 7,420,654 made of record on the IDS dated 5/19/2022) modified by Wakabayashi (US 2012/0228789) and Bleeker (US 2009/0033889).
Regarding claim 1, Cherala meets the claimed, An imprint device (Cherala col. 3 line 57 describes a lithographic system) comprising: a holding mechanism configured to hold a mold; (Cherala col 4 lines 9-11 describe an imprint head 18 holding a template 26 having a mold 28) a mold shape correcting mechanism configured to apply a deformation force to the side of the mold to modify a shape of the mold to a target shape; (Cherala col. 11 lines 4-12 and col. 12 lines 34-45 describe a an actuator sub-assembly 190 which applies forces to template 26 to modify dimensions of the mold to compensate for magnification) and at least one processor or circuit configured to function as: a mold shape measuring unit configured to measure the shape of the mold deformed by applying the deformation force by the mold shape correcting mechanism; (Cherala col. 15 lines 64-66 describe a processor measuring alignment and col. 18 lines 42-66 describe measuring the alignment and magnification of the mold 28) and a determination unit configured to determine based on mold modification characteristics which are measured by the mold shape measuring unit with respect to target mold modification values in the mold shape correcting mechanism (Cherala col. 18 lines 42- col. 19 line 3 describes how characteristics such as alignment and magnification of the mold 28 are measured and col.  19 lines 43-52 and Figure 27 describe the process of measuring the mold dimensions is repeated again after applying forces to the mold) based on (i) the target shape and (ii) the shape of the mold measured by the mold shape measuring unit when the deformation force is applied by the mold shape correcting mechanism respect to target mold modification values used in the mold shape correcting mechanism to modify the shape of the mold to the target shape (Cherala col.  19 lines 43-52 and Figure 27 describe the process of measuring the mold dimensions is repeated again after applying forces to the mold.)
Cherala describes applying a force to alter the magnification (shape) of the mold 28 and then describes measuring the alignment and magnification (shape) again after applying the force but does not describe using this to determine if there is dirt on the mold holding surface based on the redetermined shape. 
Analogous in the art of imprint apparatus, Wakabayashi also describes an imprint apparatus which seeks to avoid errors associated with mold deformation. Wakabayashi teaches that when a foreign substance is on the mold holding surface of the mold holder, the mold may become inclined or deformed, see [0024]. Although Wakabayashi does not describe a determination unit which can determine if dirt exists between the mold and the mold holder based on the shape, Wakabayashi describes that the shape of the mold can be altered by the dirt.
Analogous in the field of imprint apparatus, Bleeker [0057] describes a contamination detection unit which is able to detect contaminant particles on the surface of a substrate holder by detecting if the substrate is level or deformed due to contaminants between the substrate and substrate holder. Although this does not explicitly meet the claimed, and a determination unit configured to determine whether there is dirt between a mold holding surface of the holding mechanism and the mold, however, it would have been obvious to a person of ordinary skill in the art to take the contamination unit which determines the presence of a contaminant between the substrate holder and substrate by determining an unlevel surface of the substrate and apply it to the mold and mold holder.
The courts have held that applying a known technique to a known device in the same way would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date that the magnification issues still existing after deformation as described in Cherala could have been caused by contamination between the mold and mold holder as described by Wakabayashi. It would be further obvious that to detect contamination between the mold and mold holder, the contamination detection unit of Bleeker could be applied to the mold and mold holder in the same way it is used on the substrate holder in order to detect contaminants and prevent deformation, see Bleeker [0057].

Regarding claim 2, Cherala meets the claimed, The imprint device according to claim 1, wherein a magnification of the mold is changed by the mold shape correcting mechanism (Cherala col. 15 lines 46-54 and  col. 16 lines 55-66 describes altering the magnification of the mold when dimensional variations occur between the mold 28 and wafer 30.)
Cherala describes altering the magnification when variations occur in the mold but not when the determination unit determines whether there is dirt.
Wakabayashi [0024] and Bleeker [0057] combined do not explicitly describe altering the magnification of the mold when the determination unit determines whether there is dirt, however, when combined, they describe that a detection unit is able to detect contamination between a mold holder and mold when the mold becomes unlevel.
It would be obvious to a person of ordinary skill in the art before the filing date to combine the method of adjusting the magnification of the mold when variation is detected as describe in Cherala with adjusting the mold shape when foreign matter alters the shape of the mold as taught by Bleeker and Wakabayashi to arrive at the claimed invention of adjusting magnification to correct for dirt on the mold in order to prevent deformation, see Bleeker [0057] and Cherala col. 15 lines 49-52.

Regarding claim 3, Cherala meets the claimed, The imprint device according to claim 1, wherein mold modification characteristics including mold modification amounts or mold modification rates are measured by the mold shape measuring unit with respect to the target mold modification values (Cherala col. 18 lines 42- col. 19 line 3 describes how characteristics such as alignment and magnification of the mold 28 are measured after applying a force, alignment is a target modification value.)

Regarding claim 5, Cherala meets the claimed, The imprint device according to claim 1, wherein the mold shape measuring unit measures an outer circumferential portion of the mold (Cherala col. 16 lines 35-41 describes measuring alignment marks 298 of the mold 28, Figure 23 shows the alignment marks 298 on the outer circumference of the mold.)

Regarding claim 6, Cherala meets the claimed, The imprint device according to claim 1, wherein the mold shape measuring unit measures a plurality of marks on the mold (Cherala col. 16 lines 35-41 describes measuring alignment marks 298 of the mold 28.)

Regarding claim 7, Cherala meets the claimed, The imprint device according to claim 6, wherein the plurality of marks include alignment marks which are formed on the mold to align a position of the mold (Cherala col. 16 lines 35-41 describes measuring alignment marks 298 of the mold 28.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cherala as modified by Wakabayashi and Bleeker as applied to claim 1 above, and further in view of Sato (US 2015/0076724).
Regarding claim 4, Cherala does not meet the claimed,  The imprint device according to claim 1, wherein the determination unit determines whether there is dirt by modifying mold shapes with a plurality of patterns using the mold shape correcting mechanism and measuring the mold shapes of the plurality of patterns using the mold shape measuring unit.
Analogous in the field of imprint apparatus, Sato meets the claimed, The imprint device according to claim 1, wherein the determination unit determines whether there is dirt (Sato [0044] and [0048] describe determining foreign substances) by modifying mold shapes with a plurality of patterns (Sato [0022] describe the mold has a pattern) using the mold shape correcting mechanism and measuring the mold shapes of the plurality of patterns using the mold shape measuring unit (Sato [0030]-[0033] describe modifying the shape of a mold starting from convex to being flat during normal operation without foreign substances. The fringe interference of the normal operation is observed in Figure 5. Sato [0036] and [0044] then describes using the modified shapes shown in Figure 5 to compare them to interference fringes captured during operation in order to determine if there is a difference caused by a foreign substance.)
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Cherala with the apparatus of Sato which modifies a mold shape and then uses comparisons of  modified mold shapes to determine the presence of foreign substances in order to determine if the pattern is normal and will produce a normal shot or if the shot will be defective, see Sato [0045].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (2015/0076724) modified by Wakabayashi (US 2012/0228789) and Bleeker (US 2009/0033889).
Regarding claim 8, Sato meets the claimed, An article manufacturing method using an imprint device, (Sato [0064] describe an imprint process using an imprint apparatus) the imprint device including a holding mechanism configured to hold a mold, (Sato [0020] describes a mold chuck 3 for holding a mold M) a mold shape correcting mechanism configured apply a deformation force to the side of the mold to modify a shape of the mold to a target shape, (Sato [0028] describe a deforming member that corrects the shape of the mold M from the side surface) a mold shape measuring unit configured to measure the shape of the mold deformed by applying the deformation force by the mold shape correcting mechanism , (Sato [0026] describes a detecting unit 10  which detects the interference fringe which images the shape of the mold, [0031] describes detecting an observed image after deformation when the mold and imprint material are brought into contact) and a determination unit configured to determine whether there is dirt (Sato [0044] describe the interference fringe generated by the detecting unit is able to determine foreign substance on the mold when in contact with the imprint material) based on (i) the target shape and ii) the shape of the mold measured by the mold shape measuring unit when the deformation force is applied by the mold shape correcting mechanism with respect to target mold modification values used in the mold shape correcting mechanism, (Sato [0044] and [0047]-[0048] describe the shape of the mold M can be measured using an interference fringe. Foreign substances can be detected on the surface of the mold by determining if a shape of the mold has changed to curve around the foreign substance, see also Figure 7D, [0031] describes the contacting occurs after deformation) the article manufacturing method comprising: determining by the imprint device, whether there is dirt removing the dirt determined in the determining; (Sato [0047] describe cleaning the mold if a foreign substance is detected) forming a pattern on the substrate using the mold after the dirt is removed in the removing; (Sato [0064] describe forming a pattern) and developing the substrate on which the pattern is formed in the forming (Sato [0064] describes further etching of the substrate.)
Sato [0044] describes a detecting unit that can detect dirt between the mold and substrate based on if the shape changes to deform around a foreign material but does not describe at least one processor or circuit configured to function as: a mold shape measuring unit or detecting dirt between a mold holding surface of the holding mechanism and the mold.
Analogous in the art of imprinting, Wakabayashi also describes an imprint apparatus which seeks to avoid errors associated with mold deformation. Wakabayashi teaches that when a foreign substance is on the mold holding surface of the mold holder, the mold may become inclined or deformed, see [0024]. Although Wakabayashi does not describe a determination unit which can determine if dirt exists between the mold and the mold holder based on the shape, Wakabayashi describes that the shape of the mold can be altered by the dirt between the mold and mold holder. 
Also analogous in the field of imprinting, Bleeker [0057] describes a contamination detection unit which is able to detect contaminant particles on the surface of a substrate holder by detecting if the substrate is level or deformed due to contaminants between the substrate and substrate holder. Bleeker meets the claimed, at least one processor or circuit configured to function as: a mold shape measuring unit (Bleeker [0057] describes the detector which detects shape is controlled via a controller.) Although Bleeker does not explicitly meet the claimed, and a determination unit configured to determine whether there is dirt between a mold holding surface of the holding mechanism and the mold, however, it would have been obvious to a person of ordinary skill in the art to take the contamination unit which determines the presence of a contaminant between the substrate holder and substrate by determining an unlevel surface of the substrate and apply it to the mold and mold holder.
The courts have held that applying a known technique to a known device in the same way would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the detecting unit of Sato to be a processor capable of detecting dirt between the mold and mold holder as described in Wakabayashi and Bleeker in order to detect contaminants and prevent deformation, see Bleeker [0057].
Regarding claim 9, Sato meets the claimed, A measuring method for an imprint device, comprising: correcting  shape of a mold by applying a deformation force to a side of the mold to modify the shape of the mold to a target shape (Sato [0028] describes modifying the shape of a mold M by applying a force to the side) which is held by a holding mechanism of the imprint device; (Sato [0020] describes mold M is held by a mold chuck 3 of an imprint apparatus IMP) measuring the shape of the mold formed by applying the deformation force to the side of the mold; (Sato [0047] describes measuring the shape of the mold) and determining whether there is dirt  (Sato [0047] describes determining if there is a foreign substance on the mold) based on (i) the target shape and (ii) the shape of the mold measured when the deformation force is applied to the side of the mold with respect to target mold modification values used in the correcting to modify the shape of the mold to the target shape (Sato [0047] and [0036] describe the mold shape is compared to correct or normal values to determine if a foreign substance is on the mold.)
Sato [0044] describes a detecting unit that can detect dirt between the mold and substrate based on if the shape changes to deform around a foreign material but does not describe detecting dirt between a mold holding surface of the holding mechanism and the mold.
Analogous in the art of imprinting, Wakabayashi also describes an imprint apparatus which seeks to avoid errors associated with mold deformation. Wakabayashi teaches that when a foreign substance is on the mold holding surface of the mold holder, the mold may become inclined or deformed, see [0024]. Although Wakabayashi does not describe a determination unit which can determine if dirt exists between the mold and the mold holder based on the shape, Wakabayashi describes that the shape of the mold can be altered by the dirt between the mold and mold holder.
Also analogous in the field of imprinting, Bleeker [0057] describes a contamination detection unit which is able to detect contaminant particles on the surface of a substrate holder by detecting if the substrate is level or deformed due to contaminants between the substrate and substrate holder. Although this does not explicitly meet the claimed, and a determination unit configured to determine whether there is dirt between a mold holding surface of the holding mechanism and the mold, however, it would have been obvious to a person of ordinary skill in the art to take the contamination unit which determines the presence of a contaminant between the substrate holder and substrate by determining an unlevel surface of the substrate and apply it to the mold and mold holder.
The courts have held that applying a known technique to a known device in the same way would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the detecting unit of Sato to detect dirt between the mold and mold holder as described in Wakabayashi and Bleeker in order to detect contaminants and prevent deformation, see Bleeker [0057].
Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach the amendments to the independent claims. Examiner has cited references that describe the amended limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744